MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Aug 23 2017, 9:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                               CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Janise K. Cox,                                           August 23, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1703-CR-519
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      David E. Lewis, Judge Pro
                                                         Tempore
                                                         Trial Court Cause No.
                                                         49G17-1607-F6-27433



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-519 | August 23, 2017     Page 1 of 5
[1]   Janise K. Cox (“Cox”) appeals her conviction for Class A misdemeanor

      domestic battery,1 challenging the sufficiency of the State’s evidence.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Cox and M.G. (“M.G.”) are the parents of two children. They have been

      separated for years and have an agreed custody arrangement. On July 3, 2016,

      M.G. arrived at Cox’s mother’s home to drop off the children. M.G.’s friend,

      Kevin Hunter (“Hunter”), was a passenger in M.G.’s truck at the time of the

      exchange. Cox appeared by M.G.’s truck and yelled at him concerning child

      support. Cox became “kind of aggressive,” so M.G. used his cell phone to

      record some of the incident. Tr. at 12. Cox hit M.G. with a closed fist in the

      face, he called 911, and she continued to try to hit him. Cox stopped when her

      stepfather came out of the house and intervened.


[4]   The State charged Cox with count I, Level 6 felony domestic battery, and count

      II, Class A misdemeanor domestic battery. At the bench trial, M.G. testified

      that when he arrived at Cox’s mother’s home, he got out of the car briefly, as

      the kids exited and walked to the house, and Cox appeared unexpectedly at the

      back of his truck. As he tried to get back into the vehicle, she prevented him

      from closing his door and yelled at him. M.G. testified that Cox “punched”




      1
          See Ind. Code § 35-42-2-1.3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-519 | August 23, 2017   Page 2 of 5
      him with a closed fist and that he received bruises to the side of his face. Id.; see

      also id. at 19 (“She landed a punch on the side of my face.”). M.G.’s cell phone

      video recording was admitted over Cox’s objection. M.G. stated that he

      stopped recording as he called 911 and held out his arm to try “to keep her from

      hitting me[,]” but she continued to “swing” at him. Id. at 14.


[5]   Hunter, who was seated in the truck when the children and M.G. got out of the

      vehicle, testified that Cox and M.G. “started arguing” and that Cox “swung on

      [M.G.].” Id. at 22-23. Cox also testified at trial, stating that she and M.G.

      argued and that she pushed M.G.’s phone out of her face, but she denied that

      she hit M.G.


[6]   After the State rested, Cox moved for and was granted involuntary dismissal as

      to count I. Finding that M.G. was “very believable” and Cox was “not very

      believable at all,” the trial court found Cox guilty of Class A misdemeanor

      domestic battery. Id. at 34. Cox now appeals.


                                     Discussion and Decision
[7]   Cox argues that the evidence was insufficient to support her conviction for

      domestic battery.

              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,

      Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-519 | August 23, 2017   Page 3 of 5
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

      and citations omitted) (emphasis in original). “A conviction can be sustained

      on only the uncorroborated testimony of a single witness, even when that

      witness is the victim.” Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).


[8]   To convict Cox of domestic battery as a Class A misdemeanor, the State was

      required to prove beyond a reasonable doubt that she knowingly touched M.G.

      in a rude, insolent, or angry manner. Ind. Code § 35-42-2-1.3(a)(1). Cox

      alleges on appeal that the evidence does not establish the element of touching

      M.G. in a rude, insolent, or angry manner.


[9]   On appeal, Cox suggests that M.G.’s video recording did not show her touch or

      hit M.G., and argues that, although M.G. testified that she punched him, he

      “had a motive to fabricate a story” and “exaggerate the account of the

      situation,” in order to “get back at [Cox].” Appellant’s Br. at 9. Cox’s argument

      is merely a request for us to reweigh the evidence on appeal, which we cannot

      do. Palacios v. State, 926 N.E.2d 1026, 1034 (Ind. Ct. App. 2010). The State

      presented sufficient evidence to convict Cox of Class A misdemeanor domestic

      battery.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-519 | August 23, 2017   Page 4 of 5
[10]   Affirmed.


[11]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-519 | August 23, 2017   Page 5 of 5